Citation Nr: 1210609	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-08 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

2.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Florida Dept. Of Veterans' Affairs 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith. Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 2008.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which originally had jurisdiction over this appeal, and Buffalo, New York, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

A Travel Board hearing was held in Buffalo, New York, before the undersigned.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The record reflects that the Veteran was previously represented by The Florida Department of Veterans' Affairs, as indicated by a completed VA Form 21-22 dated in November 2007.  At the May 2011 hearing, the Veteran indicated that he was no longer represented by that organization.  Under the circumstances, it is not entirely clear that the Veteran has actually revoked the power of attorney to the Florida Department of Veterans' Affairs in writing.  Accordingly, the undersigned views the state service organization as continuing representation under the November 2007 VA Form 21-22.  The Veteran's attention is hereby directed to this matter should he wish to revoke representation or appoint a different representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the Veteran's contention that he currently has a cervical spine disorder that is of service origin.  The Board notes that while VA cervical spine X-ray in January 2008 was negative, private documents reflect a diagnosis of cervicalgia that same month.  His service treatment records (STRs) reflect that he was seen for neck pain after a motor vehicle accident in 2001 and in 2007 after a training injury.  Cervical strain was diagnosed on both occasions.  He reported neck problems at the time of the separation examination in October 2007, but there was no diagnosis of a chronic cervical spine disability.  Additional evaluation is warranted.  

It is also the Veteran's contention that a rating in excess of 10 percent is warranted for his service-connected GERD.  In April 2008, a small sliding hiatal hernia was noted, but there was no definite evidence of GERD.  At the May 2011 hearing, the Veteran testified as to ongoing epigastric symptoms, to include vomiting once or twice per week at night, as well as epigastric (burning) pain.  Additional examination is necessary to determine the current severity of the service-connected disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his cervical spine disorder or GERD, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine condition.  The examiner must review the claims file prior to the examination.  He or she should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any cervical spine disorder found is related to a disease or injury that occurred during his service, including a motor vehicle accident in 2001 or a training injury in 2007.   The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to answer the question posed without resort to undue speculation then he or she should explain why this is the case.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his GERD/ hiatal hernia.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  All tests and studies deemed necessary should be conducted.  The examiner should address all manifestations of the disorder, to include whether such symptoms combine to produce considerable impairment of the Veteran's health.  All findings must be accompanied by a complete rationale.

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  After completion of the above development, the Veteran's claims for service connection for a cervical spine disorder and for an initial rating in excess of 10 percent for GERD should be adjudicated.  If any determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


